
	
		II
		111th CONGRESS
		1st Session
		S. 2002
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 28, 2009
			Mr. Chambliss introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		 To reduce temporarily the rate of duty on
		  2-chloro-N-(4′-chloro-biphenyl-2-yl)-nicotinamide 
	
	
		1.2-chloro-N-(4′-chloro-biphenyl-2-yl)-nicotinamide
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00 2-chloro-N-(4′-chloro-biphenyl-2-yl)-nicotinamide (CAS No.
						188425–85–6) (provided for in subheading 2933.39.21)5.8%No
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of enactment of this
			 Act.
			
